DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-5, 7, 9, 11-14, 16, and 19-25 are pending with claims 1, 4-5, 7, 9, 11, and 19-25 under examination. Claims 12-14 and 16 are considered withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-5, 7, 21-22, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hackmann et al. (DE 10 2004 004 968 A1), hereinafter Hackmann, in view of Vahlenkamp et al. (US Patent No. 4,659,842), hereinafter Vahlenkamp. 
The original document is in German, with the below citations to the lines of an English machine translation. The translation is appended to the original document. 
Regarding claims 1, 4-5, 7, 21-22, and 24-25, Hackmann discloses a method (as in independent claims 1 and 22) of producing particles from a polymer (polyethylene glycol as in claims 1 and 22) (p. 3, lines 94-96) melt comprising: (a) feeding a polymer melt (2) (or “liquid spray material” as in machine translation) into a melt distribution device (“spray dryer” line 21 as in claim 4) (1) with a tower cone (bottom) and tower head (top) (Figs. 1-2, p. 4 lines 122-124) with arrows coming from the top and bottom (claims 21 and 24) of the device as shown in Figs. 1-2 showing the flow of powder material coming from both the tower cone and the tower head. 
Hackmann further discusses a cooling gas flow (lines 16-20) and “[i]n an advantageous embodiment, the (b) gas in the spray tower is guided in countercurrent to the applied product . . .” (lines 104-106) but the cooling gas is not illustrated in the drawings within the spray tower.  
In the first embodiment (Fig. 1), Hackmann (c/d) removes the powder obtained at the tower which would include gas (line 32 nitrogen  - claim 7) carrying the powder and also the powder at the cone (line 104-108), and Hackmann further supplies the mixture into a separator unit or (d/e) cyclone (3) (as in claim 5), subsequently followed by a (e) separator/cooler (4) for cooling the gas to recirculate (lines 28-33) the cooled gas back into the spray tower with a collection of the particles or the product particles from the cyclone. 
Hackmann further discloses that the gas enters the spray tower at -5 C (“stream of gas”) and leaves it (at the tower head) at 24 C (lines 128-129, translation for the example of Fig. 1). 
Alternatively in the example of Fig. 2, the gas also enters the spray tower at -5 C and leaves it at the tower head at 18 C (lines 141-142, translation), and further discusses that increasing the spray material throughput causes a temperature increase in the tower to 24 C (lines 143-144). 
However, Hackmann, as discussed above, does not explicitly disclose the stream of gas leaving the tower head at 18 C when there is a cyclone or separator unit present as in the first embodiment above or that the melt is put in at a temperature of 50-150 C as in claims 22/25.
But, Hackmann additionally discloses that the flow rate of gas (in the embodiment of Fig. 1) decreases in a number of weeks (lines 130-131) due to build-up of dust material on the cooler.  Hackmann also discusses that the flow rate of gas is 8000 m3/hr (line 130) or 10,000 m3/hr (line 139 when no cyclone is present). However, the reference does not appear to discuss flowing the inert nitrogen (where the known risk of explosion is minimal) material at 10,000 m3/hr, which appears to result in the 18 C output temperature (lines 141-142). Accordingly, one of ordinary skill in the art would have found it obvious to have additionally flowed the cooling nitrogen gas initially at 10,000 m3/hr which appears to result in an output temperature of 18 C initially (before build-up of dust material would occur in Fig. 1, with the separator cyclone included).  
Thus, the disclosure as above differs from the claimed invention in that the output of nitrogen gas is claimed to be at 9 C, rather than the disclosure of 18 C here. However, the Hackmann reference demonstrates to one of ordinary skill in the art that this temperature is a result-effective variable, by showing an improvement in performance over a longer period of time, when the output temperature is reduced from 24 C to 18 C in the disclosure above, even if the output/yield may be reduced initially, it results in a greater performance over a longer period of time. 
Hackmann states specifically that the performance improves from “weeks” to “months” of good performance and as such, there seems to be room for further improvement/optimization by reducing the temperature even slightly further (approximately 9 degrees C as to meet the claim here). 
Hackmann has demonstrated that the flow rate/temperature of the gas at input is what determines the output temperature of the gas, and has likewise provided a motivation and a basis for reducing the temperature further. Accordingly, it would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to have reduced the output temperature by increasing the gas flow of nitrogen to a level where the temperature reaches 9 C at output, as is claimed. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144. 
The combination as discussed above does not explicitly disclose the output temperature as in claims 22/25. However, with respect to the melt temperature (claims 22/25) and additionally or alternatively with respect to the output temperature (claims 1 and 22), Vahlenkamp discloses a similar process to that of Hackmann above, in that Vahlenkamp similarly flows a cooling gas in order to similarly spray dry a material (Vahlenkamp, abstract, 3:60-4:21). Vahlenkamp’s “melt” is of a different polymer but demonstrates that the temperature range was known in the art as being suitable for a polymer melt as in Hackmann above, in a spray drying process as to cool the particulate material in a stream of gas. The range of temperatures is -10 C to 70 C for the cooling gas in Vahlenkamp, claim 1. 
Hackmann thus discloses a “base” process upon which Vahlenkamp can be viewed as an “improvement” in the same manner as the claimed invention in that it also includes a specified range for the melt and likewise demonstrates that a cooling gas can be used as to cool to a temperature of between -10 C and 70 C (overlapping with the claimed range). One of ordinary skill in the art would have had a reasonable expectation of success as both processes are performing similar spray drying steps into a counter-flow gas chamber. As such, one of ordinary skill in the art would have found it obvious to have applied the techniques of Vahlenkamp to Hackmann above as discussed above.  
Additionally, with respect to the overlapping ranges, it has been held that where the prior art discloses a range that overlaps with or lies inside of the claimed range, a prima facie case of obviousness exists. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the temperature of the gas at the inlet and/or outlet of the machine is as claimed. 
Claims 9, 11, 19-20, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hackmann (DE 10 2004 004 968 A1) in view of Vahlenkamp (US Patent No. 4,659,842) as applied to claims 1/22 above and further in view of Bittorf et al. (US 2010/0011610), hereinafter Bittorf.
Regarding claim 9, Hackmann/Vahlenkamp discloses the subject matter of claim 1 as discussed above, but does not explicitly disclose the particle sizes as recited in claim 9 for the collected powder at the tower cone (bottom). 
However, Bittorf discloses a similar method (Bittorf, par. 0057-0061) of producing a particulate material by spray drying. Bittorf also describes (par. 0059) that the larger particles of product “drop out” of the gas stream/cyclone and are collected (just as in Hackmann, lines 107-108). Bittorf further discuses a mean particle size d50 overlapping with all three options listed in the claim (Bittorf, par. 0031) and a varying distribution (par. 0032). 
Bittorf further discloses (par. 0054) that the degree of agglomeration of the particles is to be optimized for “downstream processing” (par. 0054) noting that this variable (degree of agglomeration/distribution of particles) is result-effective as one of ordinary skill in the art would have known at the effective filing date of the claimed invention. It has been held that the optimization of a result-effective variable as recognized in the art supports a case of prima facie obviousness. Therefore, it would have been obvious to have optimized the particle distribution as suggested by Bittorf, as to “optimize” downstream processing conditions with respect to the agglomeration of the particles, and have resulted in a particle distribution as is claimed with respect to one or more of the three sets of conditions as listed in claim 9.  
Regarding claims 19 and 23, Hackmann/Vahlenkamp discloses the subject matter of claim 1, but does not explicitly disclose that the powder at the tower cone (bottom) is mixed with the powder removed from the separator unit in claim 1 above. 
However, Bittorf discloses a similar method (Bittorf, par. 0057-0061) of producing a particulate material by spray drying a material in “tower” (drying chamber) that has a counter-current flow of nitrogen gas (Bittorf, par. 0059) to carry a portion of the powder to a cyclone at the top of the “tower.” Bittorf also discusses “reintroducing” the “fines” (cyclone) into the “drying chamber” so it can “agglomerate” or come together (par. 0060-064), thus meeting the BRI of “mixing” as recited in the claim. 
One of ordinary skill in the art would have found the techniques from Bittorf suitable for use in Hackmann’s process above because of the similarity between the two disclosed processes, and as such one of ordinary skill would have had a reasonable expectation of success from having incorporated these techniques. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have mixed the two sets of powder together, as is recited in the claim, as a further known technique for processing such powders. 
Regarding claim 20, Hackmann/Vahlenkamp/Bittorf discloses the subject matter of claims 19 as discussed above, but does not explicitly disclose the bulk density as claimed. 
However, Bittorf discloses a similar method (Bittorf, par. 0057-0061) of producing a particulate material by spray drying a material in “tower” (drying chamber) that has a counter-current flow of nitrogen gas (Bittorf, par. 0059) to carry a portion of the powder to a cyclone at the top of the “tower.” Bittorf further discloses a range of (0.2-0.5 g/mL) (end point is 500 kg/m3 as in claim 11), thus overlapping with the end point of the claimed range.
It has been held that where the prior art discloses a range that overlaps with the claimed range, a prima facie case of obviousness exists. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further specified that the bulk density of the product particles are to be 500 kg/m3 as is claimed. 
Additionally, one of ordinary skill in the art would have found the techniques from Bittorf suitable for use in Hackmann’s process above because of the similarity between the two disclosed processes, and as such one of ordinary skill would have had a reasonable expectation of success from having incorporated these techniques. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the design bulk density for product particles from Bittorf into the process of Hackmann above as to produce particles with a known appropriate bulk density. 
Response to Arguments
Applicant's arguments filed 6/8/2022 have been fully considered but they are not persuasive. 
In the remarks, Applicant first argues that Hackmann is in contrast to the claimed invention because ‘the instantly claimed process achieves a first separation between coarse and fine material in the spray tower by sedimentation against the gas velocity and then the very few fine particles, which are entrained in the gas flow, are separated from the gas flow using a cyclone separator. . . .The temperature range of Hackmann does not overlap that of the instantly claimed process.’
In response, it is pointed out that Hackmann does disclose an overlapping range to the input temperature for the gas, but the rejection above recognizes that Hackmann does not disclose the outlet temperature which is also viewed as the direct result of flowing the gas in the machine – the colder gas flows through and warms up some amount as it flows – as such it seems that the outlet temperature is dependent on other unclaimed variables. Applicant also argues that the cited references do not teach various aspects with respect to the bulk density.
Applicant’s argument (p. 11) referring to Table 2 of the instant specification is noted but cannot be used for comparison because there are no bulk density or d50 values given in the table when comparing with the independent claim. The applied Hackmann reference shows an improvement when dropping from an outlet temperature of 24 C to 18 C, and makes no mention of any temperatures below this value. There was an improvement when lowering the temperature once, and so the ordinary artisan would have had motivation to have lowered the temperature further, due to the increase in yield that occurs from a first lowering of the temperature and no further discussion or teaching away therefrom. Thus, it seems more likely than not that the 9 C difference here, would still be obvious over the cited art since there Hackmann does recognize that the lower outlet temperature resulted in a higher yield over time, and so it is reasonable to assume that a subsequent lowering would have resulted in a still-higher yield in view of these teachings as would have been viewed by one of ordinary skill in the art.  
In response to applicant's argument that the higher outlet temperature leads to increased stickiness in the downstream portions of the apparatus, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
Additionally, because Hackmann describes the problem being a build-up of particles with the higher temperature, it seems that Hackmann recognizes the same technical issue that exists with the higher temperature outputs (see p. 9 and 11 of Remarks). Specifically, Applicant points out (p. 9) that an increase in the outlet temperature leads to increase stickiness of the fine particles and promotes adhesion in the apparatus of the particles. Examiner recognizes that this seems to be an advantage – but this advantage is also recognized in the prior art Hackmann reference as outlined above. As such, the results would not be unexpected results, thus further supporting the rejection above.  
Applicant’s arguments with respect to the agglomeration of particles and the high bulk density (p. 9) are not found persuasive because it is not clear how these values compare with those in the Hackmann reference since they are not discussed. The instant specification Table 2 is not a part of the Hackmann reference. 
"It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.". See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."). In this case, the technical solution was already shown in the prior art, as a first lowering of the outlet temperature, and these claims recite substantially the same thing, a second lowering of the outlet temperature. As such, the arguments are not found persuasive and the rejections are maintained as outlined above. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW D GRAHAM/Examiner, Art Unit 1742